        Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X

 TRACY YVONNE COOPER, as Administrator of
 the Estate of TERRY L. COOPER, JR.,

                                             Plaintiff,
                                                                             COMPLAINT
          -against-
                                                                             JURY TRIAL DEMANDED
 STATE OF NEW YORK; CORRECTION
 OFFICERS 1-6 (in their individual capacities);
 CORRECTION SERGEANTS 1-3 (in their individual
                                                                             Case No. 9:19-cv-362 (GLS/DEP)
 capacities); JAIL NURSES 1-3 (in their individual
 capacity),

                                             Defendants.

------------------------------------------------------------------------ X

        Plaintiff TRACY YVONNE COOPER, as Administrator of the Estate of TERRY L.

COOPER, JR., by and through her attorneys, Bernstein Clarke & Moskovitz PLLC and Beldock

Levine & Hoffman LLP, alleges as follows:

                                     PRELIMINARY STATEMENT

        1.       Plaintiff Tracy Cooper brings this civil rights action against the defendants for the

death of Plaintiff’s son, Terry Cooper, Jr., while he was incarcerated at Clinton Correctional

Facility (“Clinton CF”). Mr. Cooper was only 25 years old and had less than four years left on his

sentence at the time of his death. He had every reason to want to finish his prison sentence without

incident and return home to his loving family and young daughter.

        2.       The Clinton County Coroner concluded that Mr. Cooper’s death was caused by a

cardiorespiratory arrest consistent with acute exacerbation of chronic asthma. Mr. Cooper died

after Clinton CF staff assaulted him and then failed to provide basic life-sustaining care, which

would have saved Mr. Cooper’s life.
        Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 2 of 12




        3.      The New York State Commission of Correction (“the Commission”) conducted a

lengthy investigation of Mr. Cooper’s death, including the medical care he received for his asthma

before he died. The Commission found a long history of Mr. Cooper having been denied proper

care for his asthma during his incarceration. The Commission also found that shortly before

Mr. Cooper died, he collapsed while he was being moved to the infirmary after the altercation with

correction officers, and that Clinton CF staff provided improper and insufficient cardiopulmonary

resuscitation (“CPR”) and failed to provide other necessary care.

        4.      Plaintiff seeks justice for the defendants’ deliberate violations of her son’s civil and

constitutional rights. This lawsuit demands accountability for the defendants’ senseless actions,

and damages for the catastrophic injuries they caused.

                                  JURISDICTION AND VENUE

        5.      This action is brought pursuant to 42 U.S.C. § 1983 for violations of rights secured

by the Fourth and Fourteenth Amendments to the United States Constitution.

        6.      This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        7.      Venue is proper pursuant to 28 U.S.C. § 1391 in the Northern District, which is the

judicial district where the events giving rise to this claim took place.

                                          JURY DEMAND

        8.      Plaintiff demands a trial by jury in this action on each of her claims for which a jury

trial is legally available.

                                           THE PARTIES

        9.      Plaintiff TRACY YVONNE COOPER is a citizen of the United States and of the

State of New York. At all times relevant to this complaint, she resided in the State of New York.




                                                   2
        Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 3 of 12




        10.     Plaintiff is the Administrator of the Estate of her son, Terry L. Cooper, Jr., who

died on May 19, 2016. Plaintiff was issued Letters of Administration for Mr. Cooper’s estate by

the Onondaga County Surrogate’s Court on July 26, 2016.

        11.     Defendant STATE OF NEW YORK (“the State”) maintains and is responsible for

the New York State Department of Correction and Community Supervision (“DOCCS”). Acting

through its agency DOCCS, the State is authorized to maintain correctional facilities, and DOCCS

acts as its agent and the State is ultimately responsible for DOCCS maintaining and supervising

correctional facilities in the State of New York. The State assumes the risks incidental to the

maintenance of correctional facilities and the employment of correctional officers and medical

officials under its employ.

        12.     DOCCS is a public entity bound by both Title II of the American with Disabilities

Act (“ADA”) and the Rehabilitation Act of 1973.

        13.     DOCCS and the State are responsible for ensuring that people sentenced to a term

of imprisonment in a State jail facility receive appropriate care and services required by law.

        14.     DOCCS and the State oversee and are responsible for maintaining Clinton

Correctional Facility (“Clinton CF”).

        15.     The State maintains the New York State Commission of Correction (“the

Commission”).

        16.     The Commission is an oversight agency tasked with evaluating all state correctional

facilities. It evaluates compliance with all applicable laws and investigates critical incidents that

occur at facilities throughout the state.




                                                 3
        Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 4 of 12




        17.     The Commission includes a Medical Review Board (“the Board”). The Board is

charged with the power and duty to investigate and review the cause and circumstances

surrounding the death of any inmate of a correctional facility.

        18.     This requires the Board to, among other things, visit and inspect any correctional

facility where an inmate has died; examine as necessary the body of the deceased to determine the

cause of death; and upon review of the cause of death and circumstances surrounding the death of

any inmate, to submit a report to the Commission and, where appropriate, make recommendations

to prevent the recurrence of such deaths to the commission and the administrator of the appropriate

correctional facility.

        19.     Defendants CORRECTION OFFICERS 1-6 worked at all relevant times as New

York State Correction Officers at Clinton CF. They are sued here in their individual capacities.

        20.     Defendant CORRECTION SERGEANTS 1-3 worked at all relevant times as New

York State Correction Sergeants at Clinton CF. They are sued here in their individual capacities.

        21.     Defendants JAIL NURSES 1-3 worked at all relevant times as a New York State

Correctional Facility Nurse at Clinton CF. They are sued here in their individual capacities.

        22.     Defendants Correction Officers 1-6, Correction Sergeants 1-3, and Jail Nurses 1-3,

are referred to collectively in this complaint as “the individual defendants.”

        23.     At all relevant times, the individual defendants were employed by the State of New

York and/or DOCCS and acted under color of law and in the course and scope of their duties and

authority as officers, agents, servants, and employees of the State of New York and/or DOCCS.

        24.     Accordingly, they are entitled to representation in this action by the New York State

Attorney General’s Office upon their request. The Attorney General is hereby put on notice (a)

that plaintiff intends to name said individual defendants as defendants in an amended pleading



                                                  4
       Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 5 of 12




once the true names and shield numbers of said defendants become known to plaintiff and (b) that

the Attorney General should immediately begin preparing their defense in this action.

       25.     The true names of the individual defendants are not presently known to the plaintiff

but are known to the defendant State of New York and are contained within the Commission’s

Final Report regarding the death of Mr. Cooper. Despite the best efforts of the Plaintiff to obtain

a redacted copy of the Commission’s Final Report, which would show the names of the correction

officers and nursing staff who were involved in Mr. Cooper’s death, the State has refused to

provide Plaintiff with an unredacted copy of the Commission’s Final Report showing the names

of the correctional officers and nurses who are responsible for her son’s death.

       26.     As corrections officials employed by DOCCS, a public entity bound by both Title II

of the ADA and the Rehabilitation Act of 1973, the individual defendants are responsible for

recognizing when inmates display signs of medical emergencies and for taking appropriate

measures to ensure the inmates in such distress receive immediate medical attention.

       27.     Upon information and belief, the individual defendants are citizens of the United

States and citizens and residents of the State of New York.

       28.     At all relevant times, the individual defendants violated clearly established

constitutional rights, of which a reasonable officer in their position would have known.

                                   STATEMENT OF FACTS

       29.     Terry L. Cooper, Jr., died on May 19, 2016.

       30.     He was 25 years old and had a college degree.

       31.     Mr. Cooper is survived by a young daughter, his mother Tracy Cooper, his father

Terry Cooper, Sr., four sisters, and an extended family who loved and cared deeply for Mr. Cooper.

       32.     Mr. Cooper died in DOCCS custody while incarcerated at Clinton CF.



                                                 5
       Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 6 of 12




       33.       When Mr. Cooper died, approximately four years remained on the prison sentence

he was serving.

       34.       Mr. Cooper was admitted to DOCCS custody on November 15, 2012 at Elmira

Correctional Facility.

       35.       He weighed 115 pounds and was approximately 5’5” tall.

       36.       Mr. Cooper reported a medical history of asthma and it was documented on the

Elmira Reception History Form that Mr. Cooper had an “asthma exacerbation and was

hospitalized.”

       37.       Mr. Cooper’s asthma is a disability as defined in the statue because it impairs his

ability to breath, which is major life activity as defined by the ADA.

       38.       Mr. Cooper was transferred to Clinton CF on August 27, 2015.

       39.       Between then and his death on May 19, 2016, Clinton CF medical staff failed to

follow the DOCCS Health Services Policy for Asthma Chronic Care for Mr. Cooper.

       40.       Clinton CF medical staff failed to:

                 a. provide Mr. Cooper with a primary care encounter every six months;

                 b. update Mr. Cooper’s Acute Asthma Rescue Treatment Plan every six months;

                    and

                 c. schedule a medical evaluation for Mr. Cooper until May 2016, despite a referral

                    for an asthma evaluation in September 2015.

       41.       On May 19, 2016, Mr. Cooper was assaulted by Defendants Correction Officer 1

and Correction Officer 2.

       42.       At approximately 7:30 p.m. that day, in or around 3-company in B-block at Clinton

CF, two of the defendant Correction Officers assaulted Mr. Cooper and forced him to the ground.



                                                  6
       Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 7 of 12




       43.      Upon information and belief, the conduct of the defendant Correction Officers

caused Mr. Cooper to suffer substantial pain.

       44.      Mr. Cooper was handcuffed and escorted to the Clinton CF infirmary by two

defendant Correction Officers and a defendant Correction Sergeant.

       45.      Mr. Cooper told the officers that he could not breathe and needed his asthma pump.

       46.      Upon information and belief, the two defendant Correction Officers and defendant

Correction Sergeant did not provide Mr. Cooper with his asthma pump.

       47.      As some point, Mr. Cooper collapsed.

       48.      Mr. Cooper was eventually brought into the Clinton CF infirmary by the two

defendant Correction Officers and defendant Correction Sergeant who were escorting him, and

two other defendant Correction Sergeants.

       49.      When Mr. Cooper was brought into the infirmary he was not breathing and did not

have a pulse.

       50.      Upon information and belief, the two defendants who escorted Mr. Cooper and

brought him to the infirmary were aware Mr. Cooper needed immediate life-saving medical care

and unreasonably delayed Mr. Cooper receiving that care.

       51.      Once inside the infirmary, the defendants who were present deliberately provided

inadequate life-saving care to Mr. Cooper.

       52.      Two defendant Correction Officers and a defendant Jail Nurse performed

insufficient CPR on Mr. Cooper by providing an inadequate rate of compressions.

       53.      Two defendant Correction Officers and a defendant Jail Nurse also failed to utilize

a CPR backboard that was immediately available to them.




                                                 7
        Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 8 of 12




        54.     The defendant Jail Nurses delayed approximately fifteen minutes before starting

the first intravenous line on Mr. Cooper and delayed for approximately forty-five minutes before

starting the second intravenous line.

        55.     In the course of an investigation into the circumstances of Mr. Cooper’s death, the

individual defendants submitted false statements and manufactured false evidence.

        56.     The conduct of the individual defendants caused Mr. Cooper to die.

        57.     As a result of his death, Mr. Cooper suffered the loss of enjoyment of life.

        58.     The conduct of the individual defendants caused Mr. Cooper to suffer the violation

of his constitutional rights.

                                  FIRST CAUSE OF ACTION
                                42 U.S.C. § 1983 (Excessive Force)

        59.     Plaintiff realleges and incorporates by reference each allegation set forth in the

foregoing paragraphs as if fully set forth herein.

        60.     Defendant Correction Officers used excessive and unconstitutional force against

Mr. Cooper.

        61.     The use of force against Mr. Cooper was done maliciously and sadistically and

constituted cruel and unusual punishment.

        62.     In committing the acts and omissions complained of herein, Defendant Correction

Officers acted under color of state law to deprive Mr. Cooper of his constitutionally protected

rights under the Eighth and Fourteenth Amendments to the United States Constitution.

        63.     As a direct and proximate result of the deprivation of his constitutional rights,

Mr. Cooper suffered the injuries and damages set forth above.




                                                     8
        Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 9 of 12




        64.     The unlawful conduct of Defendant Correction Officers was willful, malicious, and

oppressive and was of such a nature that punitive damages should be imposed.

                                SECOND CAUSE OF ACTION
                            42 U.S.C. § 1983 (Deliberate Indifference)

        65.     Plaintiff realleges and incorporates by reference each allegation set forth in the

foregoing paragraphs as if fully set forth herein.

        66.     In committing the acts and omissions complained of herein, the defendants acted

with deliberate indifference to Mr. Cooper’s serious medical needs.

        67.     In committing the acts and omissions complained of herein, the defendants acted

under color of state law to deprive Plaintiff of his constitutionally protected rights under the Eighth

and Fourteenth Amendments to the United States Constitution.

        68.     As a direct and proximate result of the deprivation of his constitutional rights,

Mr. Cooper suffered the injuries and damages set forth above.

        69.     The unlawful conduct of the defendants was willful, malicious, oppressive, and/or

reckless, and was of such a nature that punitive damages should be imposed.

                                 THIRD CAUSE OF ACTION
              Title II of the American with Disabilities Act, 42 U.S.C. §§ 12131-34
               and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794

        70.     Plaintiff realleges and incorporates by reference each allegation set forth in the

foregoing paragraphs as if fully set forth herein.

        71.     The defendant State of New York – acting through its agents – violated

Mr. Cooper’s rights guaranteed by the Americans with Disabilities Act and the Rehabilitation Act

(collectively referred to as “the disability statutes”).




                                                     9
       Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 10 of 12




       72.     By failing to follow the prescribed guidelines for intermittent asthma and failing to

provide Mr. Cooper his required primary care encounters, among other programs, Mr. Cooper was

denied access to and was discriminated against due to his asthma.

       73.     On information and belief, the prescribed guidelines for intermittent asthma were

adhered to for other inmates.

       74.     By reason of the State of New York’s acts and omissions, Mr. Cooper has endured

substantial physical, emotional injuries, and death was otherwise damaged and injured.

                               FOURTH CAUSE OF ACTION
                          42 U.S.C. § 1985 (Civil Rights Conspiracy)

       75.     Plaintiff realleges and incorporates by reference each allegation set forth in the

foregoing paragraphs as if fully set forth herein.

       76.     Defendants agreed among themselves and with other individuals to act in concert

to deprive Mr. Cooper of his clearly established rights, including but not limited to his right to be

free from cruel and unusual punishment and to receive necessary care for a serious medical need.

       77.     In furtherance of the conspiracy Defendants engaged in and facilitated numerous

overt acts, including, without limitation, assaulting Mr. Cooper, denying him necessary medical

care, and submitting false statements and manufacturing false evidence to hide their malfeasance.

       78.     As a direct and proximate result of the deprivation of his constitutional rights,

Mr. Cooper suffered the injuries and damages set forth above.

       79.     Defendants are therefore liable for Mr. Cooper’s injuries and death under 42 U.S.C.

§ 1985.

       80.     Defendants’ actions were willful, malicious, oppressive, and/or reckless, and were

of such a nature that punitive damages should be imposed.




                                                 10
       Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 11 of 12




                               FIFTH CAUSE OF ACTION
               42 U.S.C. § 1986 (Failure to Prevent Civil Rights Conspiracy)

       81.     Plaintiff realleges and incorporates by reference each allegation set forth in the

foregoing paragraphs as if fully set forth herein.

       82.     Defendants knew that acts previously mentioned, which violated Mr. Cooper’s

constitutional rights, were about to be committed, and they had the power to prevent or aid in

preventing the commission of the same, but they neglected or refused to do so.

       83.     As a direct and proximate result of the deprivation of his constitutional rights,

Mr. Cooper suffered the injuries and damages set forth above.

       84.     Defendants are therefore liable for Mr. Cooper’s injuries and death under 42 U.S.C.

§ 1986.

       85.     Defendants’ actions were willful, malicious, oppressive, and/or reckless, and were

of such a nature that punitive damages should be imposed.




                                                 11
       Case 9:19-cv-00362-GLS-ML Document 1 Filed 03/22/19 Page 12 of 12




                                 DEMAND FOR RELIEF

       WHEREFORE, Plaintiff demands the following relief against Defendants, jointly and

severally:

       (a)   An order directing the State of New York and the Commission of Correction to
             disclose to Plaintiff the true identities of Correction Officers 1-6, Correction
             Sergeants 1-3, and Jail Nurses 1-3;
       (b)   compensatory damages in an amount just and reasonable and in conformity with
             the evidence at trial;
       (c)   punitive damages to the extent allowable by law;
       (d)   attorney’s fees;

       (e)   the costs and disbursements of this action;
       (f)   interest; and
       (g)   such other and further relief as this Court deems just and proper.
Dated: New York, New York
       March 22, 2019
                                                   BERNSTEIN CLARKE & MOSKOVITZ PLLC
                                                   11 Park Place, Suite 914
                                                   New York, New York 10007
                                                   212-321-0087
                                                   moskovitz@bcmlaw.com


                                                   By:
                                                         Joshua S. Moskovitz

                                                   BELDOCK LEVINE & HOFFMAN LLP
                                                   99 Park Avenue, 26th Floor/PH Suite
                                                   New York, New York 10016
                                                   212-490-0400
                                                   Jonathan C. Moore
                                                   David Rankin
                                                   Keith Szczepanski

                                                   By:      /s/
                                                         Jonathan C. Moore

                                                   Attorneys for Plaintiff



                                              12
